Citation Nr: 1752067	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to service-connected left knee arthritis.


REPRESENTATION

Veteran represented by:	James Brzezinski, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

In December 2016, the Board remanded the claim for further development.  

The Board notes that the Veteran has filed notice of disagreements (NODs) at the RO concerning the rating assigned for his left knee arthritis and the rating assigned for his acquired psychiatric disorder as shown in the electronic claims file (VBMS).  Both appeals are contained in the Veterans Appeals and Control Locator System (VACOLS) as active appeals at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NODs and is currently in the process of addressing the appeals.  Action by the Board at this time may serve to actually delay the RO's action on those appeals.  As such, no action will be taken by the Board at this time, and the appeal issues presently before the RO will be the subject of later Board decisions , if ultimately necessary.


FINDING OF FACT

A left hip disability did not have its clinical onset during service or within one year of discharge from service, and is not shown to be caused by or aggravated by service-connected left knee arthritis.


CONCLUSION OF LAW

The criteria for establishing service connection for a left hip disability have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In addition, for certain chronic diseases, such arthritis (including degenerative joint disease (DJD)), a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. § 3.309. 

The Veteran filed a claim for service connection in July 2011.  In an August 2011 VA treatment record, the Veteran noted pain in his left knee and that after walking one block left hip pain would start.  It was noted he had decreased strength of his left hip extensors and abductors and he was participating in physical therapy.  

In October 2011, the Veteran underwent a VA examination in connection with his claim.  Left hip arthritis was diagnosed.  The Veteran stated he did not have pain or problems in the left hip until he fell out of a 2nd story window and fractured his low back.  Following examination, the examiner indicated he was unable to say for certain, without resorting to speculation, the cause of the left hip arthritis.  He noted that by the Veteran's own admission that the hip was not bothersome until he fell from a 2nd story window and concluded it was more likely than not that the trauma from that event may have "caused progress of hip degeneration."  It was noted that knee complaints had been ongoing, but the radiographs did not show significant arthritic changes.

At his hearing before the Board in May 2016, the Veteran stated he did not have problems with his left hip during service.   He said he thought his left hip condition was related to his left knee disability because his primary care physician had told him so.  He reported a belief that because of his left knee, he was putting pressure on the hip or "using more" of his hip than his knee.  He indicated his gait was altered and he lifted his left leg and tended to drag it instead of walking normally due to the left knee disability.  He stated the belief that walking differently over time brought on his left hip problem.

In December 2016, the Board remanded the claim as inextricably intertwined with his claim for service connection for a left knee condition.  Examinations were ordered and an opinion regarding whether the Veteran's left knee was aggravating his left hip condition was specifically sought.

In an April 2017 rating decision, service connection for left knee arthritis was granted.

Also in April 2017, the Veteran underwent a VA examination of his hips.  He reported having hip problems since he came to VA for treatment and that he had the "hip problem" when he fell.  X-rays showed arthritis in both hips.  Evidence of pain with passive range of motion was noted in the left hip; the right hip was not painful.  The examiner opined that it is less likely than not that left hip arthritis is permanently aggravated beyond its normal course by the left knee condition.  The examiner noted that at the examination, the Veteran's gait was mildly antalgic shifting weight to the right lower extremity.  For this reason, the examiner opined it was less likely that there was increased stress to the left hip joint.

Based on a review of the evidence as a whole, the Board finds that service connection for a left hip condition, specifically left hip arthritis, is not warranted.  The April 2017 VA examiner's opinion is probative as he has expertise, reviewed the claims file, and provided reasoning for the expressed opinion that was specific to the Veteran's case.  The medical opinion offered clearly explains why the Veteran's current left hip condition was not caused by or aggravated by his left knee disability.  In addition, direct service connection is not warranted.  The claims file does not contain any competent medical evidence relating the Veteran's left hip condition to active service.  The service treatment records are silent for treatment for or diagnosis of a hip condition and at the Board hearing in May 2016, the Veteran clearly indicated that he had not experienced problems with his left hip during service.  There is no contrary medical evidence.  As such, the Board finds that a nexus between service and the Veteran's current left hip disability has not been shown.

The Board acknowledges the Veteran's belief that his left hip arthritis should be service-connected.  The Veteran is competent to report on matters observed or within his personal knowledge, and is therefore competent to make statements regarding symptoms related to his hip, to include pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a probative medical opinion on the etiology or underlying causes of disabilities such as arthritis requires the specialized training of a medical professional.  In this case, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive or competent medical opinion on whether a left hip condition was caused by or is otherwise related to his service-connected left knee arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  Hence, his assertions in this regard cannot constitute competent and persuasive evidence in support of the claim for service connection.  In any event, the Board finds the adverse medical opinions of record to be the most probative evidence as they were made by medical professionals after a review of examination findings, medical records, and the Veteran's lay statements.  

In light of the above, the Board finds that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left hip disability is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


